Citation Nr: 0518495	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-21 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION


The veteran served on active duty in the United States Navy 
from June 1965 to May 1969 and from February 1971 to March 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Detroit, Michigan Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for bilateral hearing loss for lack of 
new and material evidence.

The veteran timely appealed the denial of his claim in 
December 2002.  The Board issued a decision in November 2003, 
reopening the veteran's claim due to the submission of new 
and material evidence.  The Board then remanded the claim for 
an audiological examination.

In June 2004, the Appeals Management Center (AMC) issued a 
rating decision granting the veteran's claim for hearing loss 
of the right ear and bilateral tinnitus.  The AMC issued a 
concurrent supplemental statement of the case (SSOC) that 
continued the denial of service connection for hearing loss 
of the left ear.  The veteran timely appealed and the issue 
of service connection for left ear hearing loss is now before 
the Board.


FINDING OF FACT


A preponderance of the medical evidence and other evidence of 
record is against a finding that the veteran's claimed left 
ear hearing loss is causally related to his military service 
or any incident thereof.




CONCLUSION OF LAW


Left ear hearing loss was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated May 2003, the VA 
informed the veteran of the elements necessary to 
substantiate his claim.  Specifically, the VA stated that the 
evidence must show three things.  (1) An injury in military 
service or a disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease, (2)  A current physical or mental disability and (3) 
a relationship between the current disability and an injury, 
disease or event in service.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The May 2003 letter informed the veteran 
that the VA would make reasonable efforts to assist him in 
obtaining evidence necessary to support his claim.  
Specifically, such things as medical records, employment 
records or records from other Federal agencies.  The veteran 
was informed that he must provide enough information 
regarding the aforementioned records so the VA would be able 
to request them on his behalf.  The veteran was also informed 
that ultimately, the responsibility to obtain such records 
was his.  The April 2004 letter from the AMC to the veteran 
reiterated what the VA was responsible for obtaining.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The May 2003 letter from the VA informed the veteran 
that for most service connection claims, evidence must be 
submitted that indicated a diagnosis within one year of 
discharge from service.  The veteran was informed that he may 
submit personal statements or statements from other people 
that described his physical or mental disability symptoms as 
well as evidence of a current diagnosis.  The veteran was 
requested to submit medical evidence that was not already in 
the VA claims folder or to complete and return the VA Forms 
21-4142 to allow the VA to obtain these medical records on 
his behalf.  The April 2004 letter from the AMC requested the 
veteran submit statements from doctors containing physical 
and clinical findings, the results of any laboratory tests or 
x-rays and the dates of examinations and tests.  With regard 
to any personal statements, the AMC requested that the 
veteran describe his symptoms, their frequency and severity, 
and other involvement, extension and additional disablement 
caused by his disability.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the VA did not send a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The VA has consistently 
requested the veteran provide information about where and by 
whom he was treated for hearing loss.  There are no 
outstanding records to obtain.  When the veteran has provided 
information about where he was treated for his claimed 
condition, the VA has obtained said records.  Therefore, for 
all of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the VA's not specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Background

The veteran served on active duty in the United States Navy 
from June 1965 to May 1969 and from February 1971 to March 
1986.

On the veteran's entrance Standard Form (SF) 88, dated June 
1965, the examiner noted no hearing problems.  The results of 
the audiogram were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

On the veteran's entrance SF 89, dated June 1965, he did not 
note any hearing problems.

On the veteran's reenlistment SF 88, dated February 1969, the 
examiner did not note any hearing problems.  The veteran was 
assigned a 15 out of 15 for both ears on the Whispered Voice 
test.

On the veteran's release to inactive duty SF 88, dated April 
1969, the examiner did not note any hearing problems.  The 
veteran was assigned a 15 out of 15 for both ears on the 
Whispered Voice test.

On the veteran's reenlistment SF 88, dated January 1971, the 
examiner did not note any hearing problems.  The results of 
the audiogram were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
65
45
LEFT
25
20
25
25
10

On the veteran's reenlistment SF 88, dated November 1972, the 
examiner did not note any hearing loss problems.  The results 
of the audiogram were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
55
40
LEFT
15
5
15
15
0

On the veteran's reenlistment SF88, dated December 1974, the 
examiner did not note any hearing problems.  The results of 
the audiogram were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
1515
5
20
60
45
LEFT
10
0
15
5
15

On the veteran's reenlistment SF 93, dated December 1974, the 
veteran did not indicate that he suffered from hearing 
problems.

On the veteran's extension physical SF 88, dated December 
1978, the examiner did not note any hearing problems.  The 
results of the audiogram were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
30
60
40
LEFT
35
15
20
15
15

The veteran submitted to an audiogram in December 1979.  The 
results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
25
55
40
LEFT
15
5
10
10
20

On the veteran's reenlistment SF 88, dated August 1981, the 
examiner did not note any hearing problems.  The results of 
the audiogram were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
55
45
LEFT
15
10
15
10
5

On the veteran's reenlistment SF 93, dated August 1981, the 
veteran did not indicate that he suffered from any ear 
trouble or hearing loss.

A health record note dated January 1984 indicated that the 
veteran complained of a cold and an earache.  Upon 
observation, the examiner noted that the veteran's ear canals 
were within normal limits and his tympanic membranes were 
cloudy with a dull light reflex.  The examiner noted otitis 
media and prescribed the veteran medication.

An emergency care and treatment note dated February 1984 
indicated that the veteran was seen complaining of a running 
nose and high temperature.  The examiner noted that the 
veteran's tympanic membranes were cloudy and dull.

An emergency care and treatment note dated January 1985 
indicated that the veteran was seen complaining of a fever, 
chills and a sore throat.  The examiner observed that both 
ears were dull.

The veteran's discharge SF 88, dated February 1986 contained 
no comments from the examiner nor did it contain audiometry 
results.

The veteran submitted to a VA audiological examination in 
July 1986.  The speech reception threshold was 8 dB for the 
right ear and 2 dB for the left ear.  Discrimination ability 
percentage correct was 94 percent for the right ear and 100 
percent for the left ear.  The examiner noted high frequency 
sensory hearing loss for the right ear and normal hearing 
sensitivity for the left ear.  Air conduction test results 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
55
40
LEFT
5
0
10
5
15

In January 2002, the veteran submitted a letter from C.E., 
M.A., an audiologist.  The letter stated that the veteran 
reported exposure to noise while in the military.  He stated 
he was exposed to jet engines as he worked on an aircraft 
carrier.  C.E. stated that audiometric test results for the 
left ear indicated normal hearing sensitivity through 1500 
Hertz (Hz), with a moderate sensorineural hearing loss in the 
higher frequencies.  Word recognition ability was good in the 
left ear.  Tympanometric test results were consistent with 
normal middle ear function, bilaterally.  Acoustic reflex 
thresholds were present in both ears when the stimulus was 
presented in the ipsilateral and contralateral conditions.  
Acoustic reflex decay was negative.  C.E.'s impression was 
that hearing was likely to interfere with speech 
understanding in adverse listening conditions.  The audiogram 
associated with the January 2002 letter was not interpreted.

In February 2002, the veteran submitted an Internet article 
entitled "Pharmacological Intervention with Noise-Induced 
Hearing Loss."

In June 2002, the veteran submitted a letter from E.S., M.D. 
concerning his hearing loss.  Dr. S. gave a brief history of 
the veteran's military noise exposure.  He stated that the 
veteran began to experience hearing loss in 1986.  It was 
stated the veteran had no exposure to ototoxic medication and 
had no family history of premature hearing loss.  An 
audiogram performed in May 2002 revealed left ear normal 
hearing sensitivity through 1500 Hz, with a moderate 
sensorineural hearing loss in the higher frequencies.  

Dr. S. stated that based upon a review of the available 
service medical records, the 1969 discharge examination that 
consisted of the Whispered Voice test, was normal for the 
time.  He stated that this examination would not have tested 
the higher frequencies that later audiometry revealed.  The 
veteran reported no significant civilian noise exposure after 
his discharge from the Navy.  During his career however, he 
claimed to have had significant exposure while working on 
aircraft carriers.  Dr. S. then stated that the veteran's 
patter of hearing loss was consistent with noise exposure and 
if noise exposure on an aircraft carrier exceeded an eight-
hour time weighted average of 90 dBA, then a causal 
relationship could be suggested.  The examiner concluded that 
there was no baseline audiogram on entry to the Navy and 
therefore no way to determine that the veteran's hearing was 
not normal at that time.

In May 2004, the veteran submitted to a VA audiological 
examination.  The examiner reviewed the veteran's claims 
folder, to include his service medical records.  The examiner 
thoroughly reviewed the evidence in the claims folder, as was 
evidenced in his analysis of the veteran's claim.  The pure 
tone results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
40
65
55
LEFT
20
15
25
45
45

The speech recognition scores, according to the Maryland CNC 
word test were 98 percent for the right ear and 98 percent 
for the left ear.  Otoscopy showed intact tympanic membranes 
and ear canals, with normal-appearing landmarks and color, 
bilaterally.  Immittance results were consistent with normal, 
middle ear function bilaterally.  Negative, contralateral, 
acoustic, reflex decay results were consistent with normal, 
VIII nerve function bilaterally.  The examiner stated that 
these results were consistent and were felt to reflect an 
organic threshold of hearing.  With regard to the right ear, 
pure tone, air conduction thresholds were within normal 
limits from 500 to 1500 Hz, with a mild-to-moderately severe, 
SNHL from 2000 to 4000.  Word recognition was within normal 
limits.  With regard to the left ear, pure tone, air 
conduction thresholds were within normal limits from 500 to 
2000 Hz, with a moderate, SNHL from 3000 to 4000 Hz.  Word 
recognition was within normal limits.

In conclusion, the examiner stated that the veteran's service 
medical records showed that he entered military service in 
1965 with normal, bilateral hearing sensitivity according to 
his pure tone, air conduction thresholds.  His 1969 
separation examination showed normal, 15 of 15, bilateral, 
hearing sensitivity according to the Whispered Voice and 
Spoken Voice tests.  Those tests are now known to be 
insensitive to high frequency hearing loss such as the 
hearing loss identified in his right ear at the time of his 
1971 reenlistment.  The veteran attributed the hearing loss 
in his right ear to two weeks of extensive firearm training 
and from sleeping on his left side directly underneath a 
helicopter pad during the majority of his tour in Vietnam.  
The veteran's hearing loss in 1971 showed a unilateral, high 
frequency hearing loss of a typical noise-induced 
configuration.  His history of occupational noise exposure in 
civilian life from 1969 to 1971 was very limited as a cook 
and bartender in his father's restaurant.  His history of 
recreational noise exposure during this time period was 
limited to playing the acoustic upright bass.  Neither of 
these situations in civilian life should have resulted in a 
high frequency SNHL, particularly one unilateral in nature.

The veteran denied having any medical or health problems 
between 1969 and 1971, which would account for his 
unilateral, right, high frequency SNHL in 1971.  Although the 
veteran was a right-handed shooter, which should have 
affected his left ear more than his right, having other 
soldiers firing to his left on a range could have contributed 
to his unilateral right hearing loss.  Sleeping on his left 
side directly underneath a helicopter pad was a very logical 
explanation for his unilateral hearing loss.  From 1971 to 
1986, the veteran's bilateral hearing sensitivity remained 
stable.  The veteran suffered a seizure in 1984 of an unknown 
etiology, which may have contributed to his tinnitus.  
Therefore, the examiner concluded that the veteran's right 
hearing loss and bilateral tinnitus were at least as likely 
as not, due to or aggravated by his military service.  There 
was insufficient evidence to establish a relationship between 
his left hearing loss and military service.

The veteran submitted a personal statement in June 2004 to 
clarify and correct statements submitted by the VA examiner 
above.

Analysis

Service Connection - In General

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
certain chronic disorders, to include sensorineural hearing 
loss, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Service Connection -- Hearing Loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2004).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  See Hensley, 
supra.  For certain chronic disorders, to include 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Continuity of Symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When a chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b) (2004).  In order to show a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b) 
(2004).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  See 38 
C.F.R. § 3.303(b) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Discussion

The veteran seeks service connection for left ear hearing 
loss.  He contends that his left ear hearing loss began in 
service due to noise exposure in basic training, Vietnam and 
time spent on an aircraft carrier.

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

There is medical evidence that the veteran currently has 
moderate SNHL of the left ear between 3000 and 4000 Hz, which 
was diagnosed on VA audiometry evaluation in May 2004.  
Hickson element (1) has therefore been satisfied.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the Board notes that the veteran was seen 
in January and February 1984 for an earache.  The examiner in 
January initially noted that the veteran's ear canals were 
within normal limits and his tympanic membranes were cloudy 
with a dull, light reflex.  The examiner noted otitis media 
and placed the veteran on medication.  The February examiner 
echoed the assessment of the tympanic membranes, but no 
further diagnosis was made.  There were no further complaints 
of ear pain or hearing problems.  In January 1985, the 
veteran was seen again for a cold, and the examiner noted 
that both ears were dull.  No further diagnosis was made.

The veteran's discharge SF 88 examination, dated February 
1986, did not contain any comments from the examiner, nor did 
it contain audiometry results.  The Board notes that since 
there were complaints regarding the ears in service, the 
evidence satisfies Hickson element (2).

However, the Board also notes that later in-service 
audiometry results reported in June 1965, February 1969, 
January 1971, November 1972, December 1974, December 1978, 
December 1979 and August 1981 were within the VA definition 
of normal limits at the relevant frequencies for the left 
ear.

With respect to Hickson element (3), the question presented 
in this case, i.e. the relationship, if any, between the 
veteran's disability and his military service, is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The record on appeal contains three competent and relevant 
medical opinions that have been submitted by the veteran or 
obtained by the VA, namely the May 2004 VA opinion, the June 
2002 letter of E.S., M.D. and the January 2002 letter of 
C.E., M.A..

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, consistent with Colvin, the Court has 
held that the Board may not reject medical opinions based on 
its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator  . . .

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri, 4 Vet. App. at 471- 
73 (1993).

In this case, there are three competent medical authorities 
offering their opinion on this matter: the May 2004 opinion 
of the VA audiologist which does not show a causal connection 
between the veteran's current left ear hearing loss and the 
veteran's service; the June 2002 letter from E.S., M.D., 
which concludes that the veteran's hearing loss is compatible 
with noise-induced hearing loss; the January 2002 letter from 
C.E., M.A. which concludes that the veteran's hearing loss 
may be consistent with noise exposure, if exposure on an 
aircraft carrier exceeded an 8 hour time weighted average of 
90 dBA.

C.E., M.A.'s representation was made in reliance upon a 
January 2002 audiogram that was not interpreted and there was 
no indication that the private physician reviewed the 
veteran's service medical records or any of the veteran's 
subsequent medical records in reaching her conclusion.  The 
audiologist formed her general conclusions based on history 
furnished by the veteran and not based on clinical evidence 
of record.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  
The audiologist also noted that the veteran's hearing loss 
"may be consistent with noise exposure."  The Board 
observes that the United States Court of Veterans Appeals 
(Court) has held that medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

E.S., M.D.'s representation was made in reliance upon a May 
2002 audiogram indicating that the veteran had moderate 
sensorineural hearing loss in the higher frequencies.  A copy 
of this audiogram in addition to an interpretation congruent 
with VA requirements was not associated with the claims 
folder.  The majority of the physician's letter addresses the 
veteran's right ear hearing loss, which in not on appeal.  
The physician reported that the veteran stated he had 
significant exposure while working on aircraft carriers.  The 
physician concluded that the veteran's pattern of hearing 
loss was consistent with noise exposure and if noise exposure 
on an aircraft carrier exceeded an 8 hour time weighted 
average of 90 dBA, then a causal relationship could be 
suggested.

While there is some mention in E.S., M.D.'s letter of a 
review of service medical records, the physician did not base 
his assessment on a full review of the claims folder.  
Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998). This opinion is not given 
a large amount of credit or weight since there the Board has 
no way to determine which records were reviewed by the 
physician.  See Prejean V. West, 13 Vet. App. 444, 448-9 
(2000).  Based on the letter, it is also apparent that large 
portions of the veteran's military history, reported by the 
physician, are based on history furnished by the veteran.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).


The VA examiner noted that the entire claims folder had been 
reviewed and the description of relevant evidence in the 
examination summary was comprehensive.  The examiner gave a 
thorough analysis regarding the veteran's unilateral right 
ear hearing loss.  A review of the service medical records 
did not indicate that the veteran suffered from left ear 
hearing loss while in service for VA purposes.  

The VA reviewer has offered an opinion based upon an 
examination and review of the veteran's entire claims folder, 
including the veteran's service medical records and the 
veteran's own statements.  Based on the entire record, the VA 
examiner concluded that a nexus between the current 
disability and a service injury did not exist.

Therefore, the Board accords less weight to the opinions of 
E.S., M.D. and C.E., M.A.  See Hayes v. Brown, 5 Vet. App. 
60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992) [the Board has the duty to assess the weight to 
be given the evidence]; see also Guerrieri v. Brown, 4 Vet. 
App. 467, 470- 71 (1993).

The veteran contends that his current hearing loss is related 
to service.  However, it is now well-settled that as a 
layperson without medical training, the veteran is not 
qualified to render medical opinions regarding matters, such 
as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  In short, any attempts by the veteran to opine on 
medical matters is not competent medical evidence cannot 
serve to support his claim.

The Board has also considered the Internet article submitted 
by the veteran, Pharmacological Intervention with Noise-
Induced Hearing Loss from the Acoustical Society of America.  
The article outlined experiments suggesting that the 
antioxidant system is an important factor in the ear's 
resistance to noise and that the effectiveness of the 
antioxidant system can be enhanced by prophylactic 
conditioning noise exposures and by direct pharmacological 
interventions.

Articles and medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, as pointed out above, medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim.  See Obert, 5 Vet. App. at 33; 
Beausoleil, 8 Vet. App. at 463; Libertine, 9 Vet. App. at 
523.

The article stated that exposure to high-level noise in the 
workplace presents a significant health problem, including 
military recreational activities.  The article goes on to 
detail testing done on animals regarding hearing loss.  The 
veteran highlighted a portion of the article stating "what 
is interesting is that some people will develop a large 
amount of hearing loss, while others will develop little or 
no hearing loss after exposure to the same noise."  The 
Board notes that the article is general in nature.  It does 
not address left ear hearing loss specifically nor does it 
provide an opinion as to the likelihood of the veteran 
developing hearing loss from noise exposure in service more 
than 10 years after discharge.  Therefore, the Board must 
conclude that the article is speculative and inconclusive in 
nature and does not support the veteran's claim.  See Obert, 
5 Vet. App. at 33; Beausoleil, 8 Vet. App. at 463; Libertine, 
9 Vet. App. at 523.

The Board additionally observes that the provisions of 38 
C.F.R. § 3.303(b) as to chronicity and continuity are 
inapplicable in this case.  Although the veteran contends 
that his hearing loss began in 1986, the claims folder does 
not demonstrate that he sought medical treatment for over 10 
years after discharge.

In short, for the reasons and expressed above, the Board 
concludes that Hickson element (3), medical nexus, has not 
been satisfied and the veteran's claim fails on that basis.  
Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for left ear hearing loss.  The benefit 
sought on appeal is accordingly denied.


ORDER


Entitlement to service connection for left ear hearing loss 
is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


